Citation Nr: 1000598	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to May 1956 
and July 1956 to September 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This case was previously remanded in August 
2007 and April 2009 for additional development.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in March 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that the claims of service connection for 
bilateral hearing loss and bilateral tinnitus must be 
remanded for a VA medical opinion to clarify whether the 
Veteran has current diagnosis of hearing loss for the 
purposes of VA compensation and if so, whether his diagnosis 
was caused by his active military service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38  C.F.R. § 
3.385.  

The case was previously remanded in April 2009 for the RO to 
associate outstanding VA medical records regarding the 
Veteran's hearing loss with the claims file.  A record from 
December 2008 reflects that the Veteran underwent an 
audiology consult that revealed a symmetrical hearing loss.  
However, the record does not contain the threshold 
frequencies required to determine if the Veteran has hearing 
loss for VA compensation purposes.  

Furthermore, the Veteran has testified during his March 2007 
hearing that during service he was exposed to loud noise when 
he performed maintenance in the boiler room and the motors 
were very loud.  He further testified that he was not 
provided any hearing protection.  The Veteran also testified 
that he has experienced ringing in his ears since service.

Because sensorineural hearing loss is an organic disease of 
the nervous system, a grant of service connection is only 
appropriate based upon competent medical evidence of a nexus 
between the disease and active military service - here, that 
period of service from March 1956 to September 1960 or within 
one year of separation from such active service based upon 
the presumptive periods as prescribed in 38 C.F.R. § 
3.309(a). See VA Under Secretary for Health letter dated 
October 4, 1995.   

While the results of the December 2008 VA audiology consult 
indicate that the Veteran has hearing loss, the results are 
not reliable for the purposes of 38 C.F.R. § 3.385, and 
therefore, the Board finds that the Veteran should be 
afforded another VA audiological evaluation.  The examiner 
should provide a medical opinion on whether the Veteran 
currently has a hearing loss disorder and tinnitus and if 
those disorders are etiologically related to service.





Accordingly, the case is REMANDED for the following action:

1. The Veteran must be contacted and 
asked to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who have treated 
him for hearing loss since December 2008, 
the date of the most recent medical 
evidence currently on file.  After 
securing any appropriate consent from the 
Veteran, the AMC/RO must obtain any such 
treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims files by the 
AMC/RO.  

2. The AMC/RO will schedule the Veteran 
for a VA audiological evaluation and any 
other appropriate examinations, to 
ascertain if the Veteran has a hearing 
loss disorder that was caused by any 
incident of active military service from 
March 1956 through September 1960.  The 
following considerations will govern the 
examination:

a. The claims file and a copy of 
this remand must be made available 
to the examiner who must acknowledge 
such receipt and review in any 
report generated as a result of this 
remand. 




b. The examiner must respond to the 
following inquiries:

(1) Based upon a review of any 
clinical testing, and the 
claims folder, does the Veteran 
have a hearing loss within the 
definition of 38 C.F.R. § 3.385 
and if so; 

(2) Is such hearing loss the 
result of any incident of 
active military service.  

(3) Does the Veteran have a 
diagnosis of tinnitus, and if 
so;

(4) Is such tinnitus the result 
of any incident of active 
military service. 

A rationale for any opinion 
expressed must be provided.  If the 
examiner cannot respond to this 
inquiry without resort to 
speculation, he or she should so 
specifically state. 

3. The AMC/RO should then readjudicate 
the claim on appeal in light of all of 
the evidence of record. If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto. 
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




